—Proceeding pursuant to CPLR *732article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a determination of the Board of Parole which revoked petitioner’s parole.
The record reveals that petitioner intelligently, knowingly and voluntarily waived his right to counsel at his final parole revocation hearing (see, People ex rel. Mack v Warden, 160 AD2d 592). Further, testimony of persons involved in the incident at issue clearly established that petitioner had participated in the commission of a felony in violation of the terms of his parole (see, Matter of Dukes v New York State Bd. of Parole, 189 AD2d 681). Finally, given that defendant was found to have violated his parole by committing a violent felony, we find no error in the determination of the Board of Parole that petitioner be held for the maximum period of incarceration without further consideration for parole (see, Executive Law § 259-i [3] [f] [x]; People ex rel. Matthews v New York State Div. of Parole, 89 AD2d 770, affd 58 NY2d 196).
Weiss, P. J., Mercure, Cardona, Mahoney and Casey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.